DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for the following reasons: there appears to be a typographical error in para. 0045; and there appears to be a typographical error in line 4 of paragraph 00119.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/28/2022 is acknowledged. Applicant's election with partial traverse of Species B (Fig. 8A) in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that Species C (Fig. 24) and Species D (Fig. 25) are the same species embodiment as Species B. As the Applicant pointed out that in paragraph 00119 of the present specification, Figs. 24 and 25 are described as “the prosthetic mitral valve illustrated in FIG. 8A or any of the other prosthetic valves disclosed herein.” Figs. 24-25 appear to be only be a general illustration of the implantation of a generic valve. Therefore, are not tied to any specific species embodiment, and they are no longer being considered as species illustrations.
Applicant's election with partial traverse of Sub-species 2 in the reply filed on 2/28/2022 is acknowledged. In a telephone call with Douglas Portnow on 6/2/2022, the Applicant confirmed that the elected sub-species is Sub-species 2 (Fig. 26C). The traversal is on the ground(s) that non-elected Sub-species 10 and 11 are the same sub-species. This is found persuasive and Figs. 28A-28C are considered to be the same non-elected sub-species.
Claims 12-23, 29, 30, and 32-38 are withdrawn without traverse from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. The examiner has further withdrawn claims 1-11 for being directed towards a non-elected species embodiment comprising a constraining element lasso configured to apply a hoop force to the frame. The requirement has now been made FINAL.
Claim Objections
Claim 26 is objected to because of the following informalities: claim 26 recites the phrase “the atraumatic tip comprises a polymer or other material.” This phrase does not appear to further limit the materials comprising the atraumatic tip. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (US Pub. No. 2015/0257878; hereinafter Lane).
Lane discloses the following regarding claim 24: a prosthetic valve, comprising: a radially expandable frame (800) (para. 0091) comprising an atrial flange (816), a ventricular skirt (828), an annular region (820) disposed between the atrial flange and the ventricular skirt (Figs. 8A, 9A), and a ventricular anchor tab (824, 826), wherein the atrial flange is disposed on one end of the expandable frame and the ventricular skirt is disposed on an opposite end of the expandable frame (Figs. 8A, 9A), wherein the ventricular anchor tab is coupled to the ventricular skirt (Figs. 8A, 9A; para. 0097), and wherein the ventricular anchor tab comprises an atraumatic tip (upper-most portion of elements 824, 826) (Figs. 8A, 9A, 24; paras. 0094-0095) or a tip that is echogenic when visualized with ultrasound or radiopaque when visualized with radiography.  
Lane discloses the following regarding claim 26: the valve of claim 24, wherein the atraumatic tip comprises a polymer or other material (para. 0091) coupled to the anchor tab (Fig. 8A, where the upper-most portion of elements 824, 826 are coupled to the rest of the body of elements 824, 826) and configured to engage tissue in the heart without piercing the tissue (Figs. 8A, 9A, 24; paras. 0091).  
Lane discloses the following regarding claim 28: the valve of claim 24, wherein the atraumatic tip comprises a self-expanding tip having an expanded configuration and a collapsed configuration (para. 0091), wherein the atraumatic tip is biased to remain in the expanded configuration and the atraumatic tip is held in the collapsed configuration with a constraint, and wherein in the expanded configuration the atraumatic tip is configured to engage tissue without piercing the tissue, and wherein in the collapsed configuration the valve has a profile configured for delivery to the heart (para. 0091).  
Lane discloses the following regarding claim 31: the valve of claim 24, further comprising a plurality of commissure posts (812, 813) coupled to the expandable frame (Fig. 8A), the plurality of commissure posts configured to hold a plurality of prosthetic valve leaflets (para. 0096), and wherein one or more of the plurality of commissure posts are transverse to a longitudinal axis of the radially expandable frame (Fig. 8A; para. 0096).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Eidenschink et al. (US Pub. No. 2015/0265400; hereinafter Eidenschink).
Lane discloses the limitations of the claimed invention, as described above. It further teaches that portions of the atrial flanges have echogenic tips made of an echogenic material (para. 0092). However, it does not explicitly recite that ventricular anchor tab has an echogenic tip made of an echogenic material. Eidenschink teaches that it is well known in the art that radiopaque materials are used to form an atraumatic tip of the lower anchoring devices on a prosthetic valve (paras. 0054-0055, 0101), for the purpose of ensuring the proper placement of the valve in the patient. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Lane to comprise echogenic tips on the ventricular anchor tips, as taught by Eidenschink, in order to ensure the proper placement of the valve in the patient.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Goetz et al. (US Pub. No. 2009/0005863; hereinafter Goetz).
Lane discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the atraumatic tip having a greater surface area relative to the anchor tab without the atraumatic tip. Goetz teaches a heart valve device comprising lower, ventricular anchoring tabs that have a variety of shapes. Figs. 1-4 of Goetz show the anchoring tabs (19) comprising an atraumatic tip (21) that has a greater surface area relative to the anchor tab without the atraumatic tip (Figs. 1-4; paras. 0055-0056), for the purpose of better anchoring the device within its implantation site. Due to the size and shape of the tip, it would be fully capable of distributing anchoring forces over a larger surface area thereby reducing or eliminating trauma to tissue in which the atraumatic tip anchors. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the anchor tabs and tips of Lane, according to the teachings of Goetz, in order to better anchor the device within its implantation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774